Citation Nr: 1708819	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-46 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151, for ulcerative colitis with bowel perforation as the result of VA surgical treatment in February 2006.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1974 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes the Board previously twice denied this claim in November 2011 and 2012.  After both denials, the Veteran continued his appeal to the United States Court of Appeals for Veterans Claims (Court).  With each appeal, the Court granted the Veteran's claims for Joint Motions for Remands, and vacated the Board's respective decisions in November 2011 and 2012, thereby remanding the cases back to the Board for further re-adjudication consistent with the directives in the Court's order.

In October 2015, the Board remanded the Veteran's claims for development consistent with the Court's May 2015 JMR.

The issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to service connection under 38 U.S.C.A. § 1151 for a bowel perforation, which occurred not long after he underwent several procedures at a VA hospital.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In February 2006, the Veteran suffered a bowel perforation which required several surgeries to resolve and resulted in the Veteran's current gastrointestinal disability.  The Veteran asserts that nearly a week prior to his bowel perforation, his treating physicians at the VA improperly performed a second virtual colonoscopy, after an initial colonoscopy was unsuccessful.  The Veteran specifically contends that this second procedure, also known as a CT colonoscopy (CTC), was not only the cause of his subsequent surgeries, and his current disability, but it was also an inappropriate treatment, especially after an initial colonoscopy.  Additionally, he contends that he never consented to the CTC, and he was not made aware of any of the risks involved in the procedure prior to it being performed.

Among the evidence of record includes VA treatment records, a VA examination, treatment physician statements, and a California state Medical Board determination.  Specifically relevant to this claim, the VA afforded the Veteran a Compensation and Pension (C&P) examination and obtained subsequent addendum medical opinions in July and September 2009.  The Board notes that in both medical opinions, the examiner provided a negative opinion regarding any relationship between the Veteran's CTC, and the perforation that caused his current disability.  Both examiners provided extensive analysis and reasoning, opining that it was more likely than not that the Veteran's underlying ulcerative colitis was the cause of his perforation, not the colonoscopy and/or CTC.

Similarly, the claims file contains a medical board determination from the state of California, which also determined that treatment received by the Veteran was not improper or improperly conducted.  The Medical Board consulted two medical consultants who determined that the evidence of record of the two colonoscopies did not show any inappropriate or negligent conduct that would trigger any disciplinary actions by the Medical Board.  The Board notes that this initial November 2008 letter was followed by two other letters, both in March 2009.  The second of these subsequent letters noted a mistake the medical consultants had made in their determination, specifically, noting that the perforation did not happen until subsequent surgeries.  This letter noted that such statements were only made by speculation, by both consultants, and was not confirmed.  However, both consultants nonetheless found that no further pursuit of disciplinary actions was needed.

However, as noted above, the Court, in a May 2015 Memorandum Decision rejected the Board's denials of the Veteran's claim based on the above evidence.  The Court noted that since the VA examinations and opinions were conducted after the Medical Board determination, there was no way to assess the degree to which the VA examiners relied on the Medical Board's faulty speculation as to the etiology of the Veteran's bowel perforation.

Accordingly, in October 2015, the Board remanded for another C&P examination.  In November 2016, an examiner concluded that the Veteran's diagnostic procedures and surgery were an unlikely cause of the Veteran's bowel perforation, as "based on the care and review of the pathological reports, the perforations were more likely caused by the progression of [the Veteran's] underlying disease itself.  There were no changes of Ulcerative colitis or Crohn's disease on pathology reports from AFIP."  The Board finds such a conclusion less probative, as the examiner failed to explain the rationale behind her opinion-there is no explanation, for example, as to why the perforations were more likely caused by the progression of the underlying disease, or why it is important that the Veteran's ulcerative colitis or Crohn's disease did not exhibit changes.

Lastly, the Veteran has repeatedly stated that the VA failed to obtain his informed consent for this procedure.  The November 2016 examiner concluded that she was unable to find the Veteran's informed consent paperwork for this procedure, and the Board has not located it within the Veteran's file.  The law requires the VA to obtain informed consent from all patients before procedures that (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for Human Immunodeficiency Virus (HIV). The informed consent process, including signed consent form, must be filed in the patient's health record. 38 C.F.R. § 17.32(d) (2012).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

Thus, the Board remands this case for two separate actions.  First, the RO must search for and obtain the informed consent paperwork for the Veteran's procedure.  If such paperwork cannot be found, then the RO must make a finding to that effect.  Second, an additional C&P examination must be rendered in which the examiner provides a complete and thorough discussion as to whether or not it is more or less likely that the VA's care proximately caused the Veteran's additional disability.  If the examiner determines the VA did not proximately cause the Veteran's disability, the examiner most explain exactly why the VA did not proximately cause the Veteran's disability such that the Board can understand the examiner's full reasoning.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must search for and obtain the informed consent paperwork for the Veteran's February 2006 CTC procedure.  If such paperwork cannot be found, the AOJ must make a formal finding to that effect.

2. The Veteran's claims file must be examined by an appropriate VA physician.  The VA examiner is asked to opine and conclude whether any of the claimed diagnostics or surgical procedures conducted on the Veteran in early February 2006, to include the CTC, prior to his hospitalization and subsequent surgeries more likely than not (50 percent probability or greater) was the proximate cause of the Veteran's bowel perforation.

***The examiner is specifically asked to explain in great detail why he or she arrived at the conclusion she or he did and to address the following pieces of evidence:

The determination from the California Medical Board; and the statement from the Veteran's VA treating surgical physician, which provides a positive opinion with regards to the validity of the Veteran's claim.

***Additionally, if the examiner determines that an additional disability resulted, he or she should provide an opinion as to whether the additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA.  If such is in the affirmative, the examiner is also asked to provide an opinion as to whether such a result was reasonably foreseeable, that is-would a reasonable health care provider have considered the additional disability to be an ordinary risk of the treatment at issue.

3. After obtaining the examination and associating it with the claims file, the AOJ should readjudicate the Veteran's claim.  If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


